Citation Nr: 0604354	
Decision Date: 02/15/06    Archive Date: 02/28/06

DOCKET NO.  02-00 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1. Whether new and material evidence has been received to 
reopen a claim for service connection for sinusitis.

2. Entitlement to service connection for left eye disorder.

3. Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
(West 2002) for residuals of a nose injury due to VA medical 
treatment in September 1998.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran had active service from August 1950 to August 
1953 and from September 1954 to April 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 2000 and November 2001 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Jackson, Mississippi.

In January 2004, the veteran testified before a Board member 
who is now no longer employed by the Board.  In October 2005, 
he declined an opportunity for another Board hearing.  

The appeal was REMANDED to the RO in July 2004.  The appeal 
has been returned to the Board for further appellate action.


FINDINGS OF FACT

1.  The veteran does not currently have a left eye chalazion 
or any residuals of the one he had in service.

2.  The veteran's current left eye presbyopia, cataracts, and 
glaucoma were not manifest in service and are unrelated to 
service.  

3.  The veteran has refractive error of the eye.

4.  The veteran has normal conjunctival pigmentation.

5.  The Board denied service connection for sinusitis in 
October 1955.  

6.  Since the October 1955 Board decision, evidence which is 
so significant that it must be considered in order to fairly 
decide the merits of the claim has not been received.  

7.  VA treatment in September 1998 did not cause a nose 
injury.


CONCLUSIONS OF LAW

1.  Left eye chalazion was not incurred or aggravated in 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).

2.  Left eye cataracts, glaucoma, presbyopia, and astigmatism 
were not incurred or aggravated in service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2005).

3.  Normal left eye conjunctival pigmentation and refractive 
error are not subject to service connection.  
38 C.F.R. § 3.303 (2005).

4.  The October 1955 Board decision denying service 
connection for sinusitis is final.  38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. §§ 20.1100 (2005).

5.  The claim for service connection for sinusitis is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2001).

6.  The criteria for compensation for residuals of a nose 
injury claimed as due to VA medical treatment in September 
1998 have not been met.  38 U.S.C.A. § 1151 (West 2002); 
38 C.F.R. § 3.361 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Left eye disorder

The veteran was seen for eye complaints in service in January 
and February 1955.  An eye consultant found the veteran had 
an old chalazion on the left lower eyelid.  His eye was 
normal on service separation examination in April 1955 and 
the VA examiner in September 2004 indicated that the veteran 
had no chalazion currently or residuals from it.  No other 
competent evidence of record shows that he has a chalazion or 
residuals from it.  Since the preponderance of the competent 
evidence shows that there is no current left eye chalazion or 
residual of it, service connection is not warranted for left 
eye chalazion or residuals thereof.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.

The September 2004 VA examination revealed cataracts and 
glaucoma, and presbyopia was reported in March 2001.  
However, cataracts, glaucoma, or presbyopia were not 
diagnosed in service or until years after service.  Moreover, 
there was a normal examination of the eyes in June 1955, and 
eye examinations in August 1969 and July 1981 did not 
disclose findings related to these diagnoses.  Ultimately, no 
competent evidence relates cataracts, glaucoma, or presbyopia 
to service.  The March 2004 VA examination report indicates 
that they are not residuals of the in-service chalazion, as 
the report states that that chalazion has no residuals; it 
also states that the veteran had no visual problems or 
disability related to any abrasion he may have had in the 
past.  (The veteran had reported to the examiner that he had 
gotten something in his eye in service, and there was a 
similar report in service in February 1955.)  In light of the 
above, service connection for cataracts, glaucoma, or 
presbyopia is not warranted.  The September 2004 examiner 
also indicated that there was refractive error of the eye.  
However, refractive error is not considered to be a disease 
or injury within the meaning of applicable legislation.  
38 C.F.R. § 3.303(c).

In reaching this decision, the Board notes that laypersons 
are unable to supply a medical diagnosis (such as chalazion), 
or to indicate the etiology of current disability.  Medical 
evidence is required.  Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992); Grottveit v. Derwinski, 5 Vet. App. 91, 93 
(1993).  Thus, the VA medical examiner's conclusion that the 
veteran does not have a chalazion currently would outweigh 
any lay statements to the effect that the veteran has a 
chalazion.  Similarly, although the veteran reported in 
December 2001 that, after the chalazion went away, he had a 
spot on his eyeball, which is still there, this statement 
would not be competent evidence of a relationship between the 
spot noted by the veteran and the chalazion, as the veteran 
is not competent to provide medical nexus evidence.  
Moreover, the VA examiner in September 2004 found that the 
spot that the veteran apparently was referring to as a 
residual of the chalazion was a small patch of normal 
conjunctival pigmentation.  Normal pigmentation is not a 
disease or injury.  Thus, it could not be the basis for 
service connection.  38 U.S.C.A. § 1110.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).

Sinusitis

The Board denied service connection for sinusitis in October 
1955.  The Board's decision is final.  38 U.S.C.A. § 7104; 
38 C.F.R. §§ 20.1100.  In order to reopen, new and material 
evidence must be submitted.  38 U.S.C.A. § 5108. 

The Board notes that the legal standard of what constitutes 
"new and material" evidence was amended in 2001.  This 
amendment is inapplicable in the instant case as the 
amendment applies prospectively to claims filed on or after 
August 29, 2001.  66 Fed. Reg. 45,620, 45,630 (August 29, 
2001) (codified at 38 C.F.R. § 3.156(a) (2002)).  The 
veteran's claim to reopen was filed in October 2000.  
38 C.F.R. § 3.156 (2001) applies.

The Board's October 1955 decision noted that the veteran's 
frontal sinuses had transilluminated poorly in service when 
he complained of frontal headaches and edematous nasal mucosa 
and a hyperemic throat.  However, the Board indicated that 
the service separation examination reported that the sinuses 
were normal on examination, and that the VA ear, nose, and 
throat examination in June 1955 revealed no abnormality and 
that X-rays of the sinuses then disclosed no pathology.  It 
concluded that service connection was not warranted.

In essence, at the time of the June 1955 Board decision, 
there had been sinus treatment in service but there was no 
diagnosis of a current sinusitis disability.  

The February 2001 statement submitted by the veteran, from 
Dr. C., was found to be new and material evidence by the RO 
in June 2002.  However, RO determinations on new and material 
evidence are subject to Board review.  When the RO improperly 
reopens a claim and denies it and the veteran then appeals 
the denial to the Board, the proper course for the Board to 
take is to hold that new and material evidence has not been 
received to reopen it.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995).

In this case, the Board concludes that new and material 
evidence has not been received to reopen the previously-
denied claim for service connection.  The letter from Dr. C., 
relied on by the RO to reopen, does not indicate that the 
veteran has sinusitis currently.  It merely states that the 
veteran and the doctor had discussed constant and 
intermittent sinus problems that the veteran had had, and 
that Dr. C. suggested that the veteran have a CT scan of his 
sinuses to rule out chronic sinus problems.  His report does 
not indicate that there is a current diagnosis of sinusitis.  
Nor do the other medical records show a current diagnosis of 
sinusitis.  In the absence of any competent evidence 
indicating that the veteran currently has a diagnosis of 
sinusitis, and in the absence of any other new and material 
evidence, reopening the previously-denied claim is not 
warranted.  

The Board notes that the veteran has, in essence, indicated 
that he has sinusitis currently.  However, he had also stated 
this before the October 1955 Board decision, so his current 
repetition of this statement is not new and material 
evidence.  Instead, it is cumulative, per 38 C.F.R. § 3.156.

In light of the claim not being reopened, service connection 
for sinusitis remains denied.  38 U.S.C.A. §§ 5108, 7104.

Nose disability under § 1151

The § 1151 claim was filed in January 2000.  Accordingly, 
38 U.S.C.A. § 1151 (West 2002) and 38 C.F.R. § 3.361 (2005) 
apply.  

An October 1, 1998 medical record states that the veteran had 
been seen in the clinic on September 24, 1998 with a normal 
sinus rate of 62 and that after leaving that clinic, he had 
had a funny feeling in his chest, sat down at Med A for about 
30 minutes, and then got up to go the bathroom and passed 
out.  He stated that he woke up in the emergency room with a 
heart rate of 30.  He reported that he thought he had taken 
an extra heart pill on the morning he passed out.  He had 
surgical repair of a deviated nasal septum in January 2000.  
The veteran is claiming, in essence, VA compensation for the 
residuals of the injury, which are shown to include the 
postoperative residuals of the deviated nasal septum.

The veteran claims now that he did not really take an extra 
heart pill that morning, but that, instead, he fell because 
of the flu shot which he had been given that day.  However, 
the doctor to whom he related the history in the October 1, 
1998 medical record reported a diagnosis of syncopal episode 
due to hypotension (low blood pressure) and bradycardia (low 
pulse).  A similar assessment, of hypotensive episode and 
loss of consciousness on September 24, after an accidental 
overdose, was made on September 27, 1998.  Similarly, 3 days 
after the injury, syncope in the setting of excessive 
Verapamil due to confusion, resulting in the veteran taking 2 
doses of it on September 24, 1998, was reported.  Reaction to 
a flu shot has not been reported in the medical records and 
reports as being suspected; instead, acute coronary syndrome, 
antihypertensive medications, and electrolyte imbalance were.  
On the day of the injury, the assessment after obtaining 
history and examining the veteran was of a syncopal episode 
secondary to bradycardia secondary to calcium channel 
blockers.  The veteran had been found to have a heart rate of 
26 and a systolic blood pressure of 70.  The hospital 
discharge summary, moreover, indicates a diagnosis of 
hypotensive/syncopal episode resulting in a fall.  
Additionally, the flu shot consent form, which he signed on 
September 24, 1998, reports potential side effects without 
indicating dizziness or falling as a possible side effect.  

The preponderance of the evidence indicates that VA 
outpatient treatment on September 24, 1998 did not cause the 
veteran to fall.  On the contrary, it indicates that the fall 
was due to another cause.  Although the veteran claims, 
through statements and testimony, that he fell due to being 
given a flu shot (including from possible resulting 
dizziness), he is not competent to provide a cause for his 
dizziness or fainting.  Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992); Grottveit v. Derwinski, 5 Vet. App. 91, 93 
(1993).  Also, his testimony that a pharmacist told him he 
should not be taking certain medication is not competent 
medical evidence.  Robinette v. Brown, 8 Vet. App. 69 (1995), 
Beausoleil v. Brown, 8 Vet. App. 459 (1996), Epps v. Brown, 9 
Vet. App. 341 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d. 
1464 (Fed.Cir. 1997).  He has submitted no competent medical 
evidence indicating that the flu shot or any other aspect of 
VA treatment caused him to fall.

The Board acknowledges that the veteran was in a VA facility 
as an outpatient when he fell and was injured.  However, mere 
presence in a VA facility as an outpatient when being injured 
is not enough to recover.  See Sweitzer v. Brown, 5 Vet. App. 
503 (1993); Loving v. Nicholson, 19 Vet. App. 96 (2005); cf. 
Jackson v. Nicholson, --- F.3d ---, 2005 WL 3556413 (Fed. 
Cir. 2005) (phrase "as the result of hospitalization" does 
not require that claimed injuries have been caused by actions 
of VA, although a causal connection between hospitalization 
and injury is required).  There must be a showing of cause 
between VA treatment and the injury.  In this case, there is 
no such showing of cause.  In light of the above, the claim 
is denied.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In this case, the initial denial of the claim pursuant to 
section 1151 was in August 2000, before the VCAA was in 
effect.  A section 5103(a) notice was sent to the claimant in 
May 2001 concerning all the issues now before the Board on 
appeal. Another section 5103(a) notice, containing all four 
elements listed by the Court in Pelegrini, was sent in a July 
2004 letter.  Moreover, the claimant was given the text of 
38 C.F.R. § 3.159, concerning these duties, in the October 
2004 supplemental statement of the case.

Most of the section 5103(a) notice was furnished in the May 
2001 notice, which preceded the adjudication of the eye and 
sinusitis claims and the readjudication, pursuant to the 
VCAA, of the section 1151 claim.  The Board acknowledges 
that, only after the rating decisions were promulgated did 
the AOJ, in July 2004, fully comply with section 5103(a) 
notice to the claimant. The Board finds, however, that any 
defect with respect to the timing of the VCAA notice is 
harmless error. The veteran was given substantial section 
5103(a) notice soon after the enactment of the VCAA and 
before the initial adjudication, or readjudication, of the 
claims.  The claimant was afforded the opportunity to 
identify medical evidence that VA would attempt to obtain. In 
that regard, after the notice, the claimant was also afforded 
an eye examination in September 2004.  The timing-of-notice 
error was sufficiently remedied by the process carried out 
during the course of the claim and appeal so as to provide 
the claimant with a meaningful opportunity to participate 
effectively in the processing of the claim by VA. Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The timing-of-notice 
error was thus nonprejudicial in this case because the error 
did not affect the essential fairness of the adjudication. 
Id.
 
Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions.  
The claimant was specifically advised of the type of evidence 
that would establish the claim. The claimant has been 
provided notice of what VA was doing to develop the claim, 
notice of what the claimant could do to help the claim and 
notice of how the claim was still deficient.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim. 38 U.S.C.A. 
§ 5103A. In the instant case, VA has made reasonable efforts 
to develop the record.  Service medical records, VA medical 
records and examination reports, and private medical records  
have been obtained. A VA examination concerning the eye claim 
was also performed.  Concerning the sinusitis and nose 
claims, VA examinations are not necessary because the record 
contains sufficient medical evidence to decide the claims.  
Therefore, the Board concludes that further examinations are 
not necessary to decide the claims.  The Board finds that VA 
has done everything reasonably possible to assist the 
claimant.  

Accordingly, the Board concludes it is permitted to proceed, 
as specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted. There is no indication that 
there is any additional relevant competent evidence to be 
obtained either by the VA or by the claimant, and there is no 
other specific evidence to advise the claimant to obtain. See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary). The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application. Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  


As such, the Board finds that the development requirements of 
the VCAA have also been met. VA has done everything 
reasonably possible to assist the claimant. Accordingly, 
appellate review is permitted without prejudice to the 
claimant. See Bernard v. Brown, 4 Vet. App. 384 (1993). 

In the circumstances of this case, a remand would serve no 
useful purpose for the issues being decided. See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided). 
VA has satisfied its duties to notify and to assist the 
claimant in this case. 


ORDER

Entitlement to service connection for left eye disorder is 
denied.  

New and material evidence not having been submitted, 
entitlement to service connection for sinusitis remains 
denied.  

Compensation pursuant to 38 U.S.C.A. § 1151 for residuals of 
nose injury alleged as additional disability incurred during 
the course of VA medical treatment in September 1998 is 
denied.  



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


